PER CURIAM.*
Plaintiff, John Barnett, was discharged from his employment with defendant, Lewis Miller Construction Co., Inc., on Saturday, October 6, 1990. That same day, plaintiff demanded payment of the outstanding wages due to him. On October 12, 1990, defendant mailed a check to plaintiff for the full amount of the earned wages he was owed at the time of his discharge. However, as payment was not made within three days of discharge, defendant is liable for “penalty wages” from the time plaintiff demanded payment until defendant tendered the amount due. La. R.S. 23:631 and 632. Therefore, defendant owes plaintiff six (6) days wages, at his former daily rate of pay, as penalty for late payment of the outstanding wages owed at the time of plaintiffs discharge. The decision of the court of appeal, which held defendant liable for only three (3) days wages, is amended accordingly.
In addition, the court of appeal reduced the amount of attorney fees awarded to plaintiff from $1,000 to $500. In light of the fact that we have increased the amount of penalty wages, as stated above, and because $1000 in attorney fees is no great amount for the institution and successful pursuit of this matter, we reinstate the trial court’s $1,000 attorney fee award.

 Watson, J., not on panel. Rule IV, Part 2, § 3.